Title: II. Letter from a Well Informed Merchant in France, 1 February 1798
From: “A Well Informed Merchant in France”
To: Jefferson, Thomas


            Translation of a letter from a well informed merchant in France to his friend in this city, dated Feb. 1st. ’98.
            The present situation of Europe induces me to address you, in order to inform you, as much as I can, of our political affairs which become those of all Europe and even of the New-World; and which are so quick in their progress, that it becomes interesting for you to be informed as to them as frequently as possible, no matter by what hand, provided you may depend upon the veracity and good intentions of your correspondent.
            The American commissioners, well convinced that they will make no progress in their mission, speak of leaving this country. I wish they were already at home that they may give you a just idea of things; for it appears to me by the speech of the president at the last session, or the present one of the legislature, that you fear an open rupture, a declaration of war from France, & I am of opinion you are mistaken.
            I believe, that the treaty of 1794 with England is one of the least grievances of which France complains against America; at least, it is certain that this treaty, however injurious it may be to France, is for her of very little interest compared to the vast views that our government has against England, against her immense navy, and against the commerce she has usurped in every quarter of the globe; views which our government pursues with activity, and which they will realise be assured. The principal grievance (I do not know whether it is or is not founded in fact) is the disdain with which America is reproached with having looked upon France, when all her enemies coalised seemed ready to destroy her. Every nation is ticklish upon this point; especially when instead of being depressed by its enemies, it has triumphed over all of them.
            To shew America our resentment at this disdain, our political correspondence has first been cut short; then ill founded exceptions have been taken on the score of the Role d’Equipage; by means of which you have lost rich cargoes, for which, in my opinion, you will never receive a penny of compensation. Then the Americans in France feared, that their property would be seized; this has not and will not be done. Resentment will not carry us further, I believe; and things will remain in the state in which they are, until we have succeeded or miscarried in the expedition against England. If peace with England had been the issue of either of Lord Malmesbury’s attempts, I believe the differences with America would soon have been arranged. But what should France  make war upon you for; and how could they? I hope, on the contrary to see you shortly as good allies of France, as ever; because I believe it is the interest of both nations: but I should like now to see the American government opening the way to a reconciliation, and moving gently along side of the iron pot. When that reconciliation takes place, you must expect to sacrifice a portion of your commerce with England, and that we shall wish to supply you at least with a portion of the manufactured articles which at present you draw thence exclusively.
            Now that you are acquainted with our successes in Italy, our treaty of Campo Formio with the Emperor, the establishment of the Cisalpine Republic; the fate of the governments of Venice and of Genoa, &c. see in the inclosed paper the movements which we make in Germany, in order to get possession of the left bank of the Rhine, and you will surely agree, that our government has not less energy in negociation than in the field.
            It will not escape your attention, that all the powers little or big, to whom compensations are given, gain in the exchange, and become thereby more friendly to France; that the Hanse-towns falling into the hands of great powers, those powers will be invited to shut up their ports to the English, as has been done by the powers formerly our enemies, now our allies, who shut theirs. It is the determined system of the Directory, to cut off supplies from the English, by preventing the spreading of their manufactured goods. A few days since a new decree has passed, which declares, that the nature of the cargo shall in future make the vessel neutral or enemy; and that every vessel whatever, which shall be laden in whole, or in part, with English merchandise, or arising from the commerce of England, shall be considered as enemy and condemned as good prize, to whomsoever the merchandize may belong. You see, that in this, the Swedes and Danes are not more tenderly treated than the Americans, and such is at this time the asendancy of France, that she can with impunity do these things, contrary to the ordinary course of things: and that if Denmark or Sweden should complain, they would be told: “We labour, in this in your favor, as to the future, as well as for ourselves. It is no longer to secure a peace more or less advantageous, that we combat England; it is to make her give up to each his portion of the empire of the sea, his portion of the commerce, she has usurped.” We are preparing a fleet for landing in England; the troops are mustering upon the coasts of the channel; the armaments and equipments, every thing tells us, that the attempt will be made this summer. The preparations which are making, do not permit a belief, that they are making only to excite uneasiness in England. It will be said we have no navy. We shall make choice of a calm, which renders that of the enemy  useless. The vessels we got at Venice, which are at Toulon; our own, be those that remain ever so few, those of Spain and Holland; a number of gun-boats, each mounting three guns, 24 and 36 pounders; a land army, which knows no danger—are not those sufficient to carry to England a formidable force upon row boats? Who knows, also, whether the Danes and Swedes will not be inclined by the preponderancy of France, and find it in their interest to assist in this expedition with their fleets?
            Do not I pray you, accuse me of levity on the score of what I write. I own you may be tempted to do it. But whether this landing takes place or not, you may fully depend on this: that the French government no longer can treat with England only for a treaty more or less honorable; but to destroy her power; that this is a point which becomes necessary to our future welfare, since we become such immense landed proprietors, and that there is no longer among us any avocation for individuals besides commerce, and what relates to commerce. Finally that the occasion is a good one, and that it might not occur again for many centuries.
            I conclude, from all this, that the American government ought not to fear war from us; but that they ought to treat France with caution, and even seek her friendship, as a power, whose influence will preponderate for a century to come, by the impulse given it by its revolution, and much longer, if it is governed by principles of equity & moderation towards other nations.
          